IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-30517
                           Summary Calendar



                          OTTO CANDIES, INC.,

                                                     Plaintiff-Appellee,

                                versus

                  HOUSTON SEAPACKING COMPANY, INC.,

                                                     Defendant-Appellant,

                             DONALD JONES,

                                                        Movant-Appellant.


                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 99-CV-89-J
                       --------------------
                           April 17, 2000

Before JONES, DUHÉ, and STEWART, Circuit Judges.

PER CURIAM:1

     Donald    Jones,   President   of   defendant    Houston   Seapacking

Company, Inc., has appealed the district court's interlocutory

order denying his motion to appear as the pro se representative of

Houston Seapacking.      We assume, without deciding, that we have

jurisdiction to consider this appeal under the rule of Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949); see Coopers



     1
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
& Lybrand v. Livesay, 437 U.S. 463, 468 (1978); but see Richardson-

Merrell, Inc. v. Koller, 472 U.S. 424, 429-41 (1985).

     Although Jones is not a licensed attorney, he argues that he

should be permitted to appear as Houston Seapacking's attorney

because he has been given power of attorney by the corporation.

"In all courts of the United States the parties may plead and

conduct their own cases personally or by counsel as, by the rules

of such courts, respectively, are permitted to manage and conduct

causes therein.”    28 U.S.C. § 1654.    Corporations, “which are

fictional legal persons, obviously cannot appear for themselves

personally.”   Southwest Exp. Co., Inc. v. I.C.C., 670 F.2d 53, 55

(5th Cir. 1982); see Rowland, 506 U.S. at 203 & n.5.     “This is so

even when the person seeking to represent the corporation is its

president and major stockholder.”    In re K.M.A., Inc., 652 F.2d
398, 399 (5th Cir. 1981).   This court has consistently interpreted

§ 1654 as requiring that corporations be represented by licensed

counsel.   Southwest Exp. Co., 670 F.2d at 55.

     Because the appeal is frivolous, it is DISMISSED.    See Howard

v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5th Cir. Rule 42.2.

     APPEAL DISMISSED.